Citation Nr: 1550000	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  10-32 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a compensable initial evaluation for residuals of a non-displaced fracture of the left tibia.  

2.  Entitlement to a compensable initial rating for sinusitis prior to October 6, 2014, and in excess of 10 percent on and after October 6, 2014.  

3.  Entitlement to service connection for pes planus.   

4.  Entitlement to service connection for bilateral hearing loss.  

5.  Entitlement to service connection for blood clots and phlebitis of the lower extremities.  

6.  Entitlement to service connection for tinea pedis.  

7.  Entitlement to service connection for posttraumatic headaches.  

8.  Entitlement to service connection for traumatic brain injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to May 1981 and from September 1990 to July 1991, including service in the Southwest Asia Theatre of Operations from October 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions entered in December 2008 and August 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  By its decision of December 2013, the Board granted service connection for residuals of a hysterectomy, denied entitlement to a compensable rating for residuals of a fracture of the left tibia, and dismissed the claim relating to the question of whether a combined disability evaluation of 30 percent was properly calculated.  In addition, the Board remanded to the Agency of Original Jurisdiction (AOJ) those issues two through seven, as identified as on the title page of this document, so that additional evidentiary and procedural development could be undertaken.  

An appeal to the U.S. Court of Appeals for Veterans Claims, hereinafter Court, of the Board's denial of a compensable initial rating for residuals of a fracture of the left tibia followed.  By its memorandum decision, dated in June 2015, the Court determined that the Board had failed to comply with its duty to assist the Veteran in its mistaken reliance on an inadequate VA medical examination and opinion of March 2012, although the Court found no error in terms of the Board's refusal to refer the matter for extraschedular consideration or the Board's compliance with 38 C.F.R. § 3.103(c)(2) as to the conduct of a Board hearing.  

Additional VA treatment records were made a part of the claims folder following issuance of the most recent statement of the case or supplemental statement of the case; however, none of those records encompass references to either disorder herein addressed on the merits.  Accordingly, remand to ensure initial AOJ consideration is unnecessary.  

Following the AOJ's attempts to complete those actions directed by the Board through its December 2013 remand, that portion of the case was returned to the Board for further review and, as indicated above, additional evidence pertinent to a portion of those matters on appeal was received by VA following issuance of the most recent statement of the case and supplemental statement of the case.  This is further addressed in the remand portion of this document.  

Notice, too, is taken that while the case remained in remand status the AOJ by its rating decision of January 2014, in part, denied entitlement of the Veteran to service connection for a traumatic brain injury.  The Veteran entered a timely notice of disagreement with that denial in September 2014 and inasmuch as no statement of the case is shown to have been furnished the Veteran since entry of her notice of disagreement, remand for further AOJ action is needed.  See Manlincon v. West, 12 Vet App. 238 (1999).

The issues of entitlement to higher initial ratings for residuals of a left tibial fracture and sinusitis, as well as service connection for bilateral hearing loss, tinea pedis, and posttraumatic headaches, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Pes planus of either foot is not shown in service or for years following the Veteran's separation from service; a preponderance of the evidence is against any nexus of her claimed pes planus to her periods of military service or any event thereof; there is no showing of any related undiagnosed illness.  

2.  The Veteran had an inservice contusion of her left lower extremity, but a preponderance of the evidence is against a showing of any chronic disability relating thereto in the absence of a showing of any blood clot of the lower extremities, phlebitis, or other residual; there is no showing of any related undiagnosed illness.  


CONCLUSIONS OF LAW

1.  Pes planus was not incurred in or aggravated by military service or the result of undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015). 

2.  Blood clots and phlebitis of either lower extremity were not incurred in or aggravated by military service or the result of undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim(s).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Remand Compliance

As indicated above, the Board previously remanded this case in December 2013 so that additional evidentiary and procedural development could be undertaken.  Pursuant to the Board's request, additional VA and non-VA records were obtained and associated with the claims folder and the Veteran was afforded VA examinations regarding her claimed bilateral pes planus, as well as blood clots and phlebitis of the lower extremities, followed by readjudication of the claims herein at issue.  On the basis of those actions, there has been substantial compliance with the directives set out by Board in its prior remand and on that basis, and in the absence of any allegation on the part of the Veteran as to a lack of remand compliance, the Board finds that no further remand is necessary.  See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The notification obligation in this case was accomplished by way of the RO's correspondence, dated in July 2008 and November 2010, to the Veteran at her address of record and this was followed by the claims' initial adjudication, in accord with Pelegrini.  In light of the foregoing, and in the absence of any allegation of prejudice by the Veteran, the Board cannot conclude that any defect in the timing or substance of the notice provided has affected the essential fairness of the adjudication, with resulting prejudice to the Veteran. 

Regarding the VA's duty to assist the Veteran in the development of the claim, the record includes the Veteran's service treatment and personnel records, in addition to various medical examination and treatment reports compiled by multiple medical professionals during postservice years.  There are also of record many written statements of the Veteran relating to the matters herein on appeal, as well as her sworn testimony at a hearing before the Board, sitting at the RO, in April 2013.  Moreover, the Veteran has not made the RO or Board aware of any additional evidence that needs to be obtained in order to decide fairly the claims herein addressed on their merits.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). 

The record indicates that the Veteran has been afforded VA examinations regarding her claimed pes planus, as well as her blood clots and phlebitis of the lower extremities, during the course of the instant appeal.  Those examinations were undertaken in 2010 and 2014 and were in addition to a Persian Gulf examination conducted by VA in 2012.  Notice is taken that a VA examination undertaken in May 2014 was done so without a review of the Veteran's claims folder, but that error was cured by the conduct of a further examination in October 2014 regarding the Veteran's pes planus.  All such examinations except as noted entailed a review of medical history and a complete clinical evaluation and led to entry of medical opinions as to the relationship of claimed disability to service.  The Veteran does not allege that any of the VA examinations in question were inadequate or that further VA examination is needed.  As such, there is no duty to provide any further examination or to obtain any additional medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In view of the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation. 

Analysis

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  The requirement that there be a current disability is satisfied when the disability is shown at the time during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307 (2015)) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The law providing for a grant of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases (such as arthritis) listed under 38 C.F.R. § 3.309(a) (2015).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

 VA is authorized to compensate any Persian Gulf veteran suffering from a qualifying chronic disability resulting from an undiagnosed illness, a medically unexplained multi-symptom illness, or any diagnosed illness that the VA Secretary determines in regulations warrants a presumption of service connection.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Here, while the Veteran had service in the Persian Gulf, she does not allege, nor does the record show, that either her claimed pes planus or blood clots and phlebitis of the lower extremities are the result of undiagnosed illness.  The record demonstrates that she was afforded a Gulf War medical examination by VA in February 2012 with findings therefrom showing complaints of undiagnosed illness relating only to fatigue, muscle pain, and joint pain; the record otherwise demonstrates the existence of current disability involving mild bilateral pes planus, but no such disability of the vascular body system involving either blood clots or phlebitis.  To that end, the legal authority pertaining to the establishment of service connection on the basis of undiagnosed illness is not for application under the facts of this case.  

As for direct service incurrence of each claimed disability, the Veteran offers oral and written testimony that she developed fallen arches and one or more blot clots of the legs during basic training and that her symptoms of each have progressively worsened over the years.  She indicates that her foot arches fell after long marches in service and that she began to utilize arch supports in service and continues to use them through the present time.  Use of aspirin to reduce clotting of the blood was made in service and thereafter, and it is reported that leg tingling, possibly due to nerve involvement, resulted from the inservice blood clots.  

Per Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), and Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005), the Veteran is certainly competent to describe the symptoms she has experienced and the time frame for those symptoms, as well as what others have told her.  And, her account is not inherently incredible; however, medical evidence nevertheless fails to substantiate the presence of either entity until many years following the Veteran's separation from active service and does not corroborate the Veteran's account as to the presence of inservice manifestations or a nexus of claimed disability to service.  

In fact, service treatment records are entirely silent for any complaint, finding, or diagnosis involving pes planus of either foot, otherwise known as flat foot.  Service treatment records identify a complaint in May 1981 of a two-day history of left calf pain and the Veteran's report that she had a blood clot of the left leg.  Initial evaluation in May 1981 yielded a diagnosis of left calf pain of a questionable etiology, followed by entry of other diagnoses later in May 1981 of calf pain, doubt thrombus, as well as eventually, simply, a contusion.  Cama, a drug combining aspirin and an antacid, was prescribed, but no ultrasound or Doppler studies were undertaken for purposes of attempting to verify the presence of a blood clot.  Further treatment was received in May 1982 for a left leg complaint, at which time there was found to be a very mild strain of the gastrocnemius muscle.  Service examination and treatment records are otherwise negative for any specific complaint, finding, or diagnosis relating to a blood clot or phlebitis of either lower extremity.  

Medical evidence developed postservice, including VA examination and treatment reports, fail to identify the existence of a blood clot or phlebitis of either lower extremity.  In fact, medical examination in November 2010 culminated in entry of a diagnosis of a left calf contusion in May 1981, resolved, with opinion from the examining medical professional that no blood clot or phlebitis of either leg was ever demonstrated in service or thereafter.  VA medical examination in May 2014 initially identified the presence of mild pes planus with use of shoe inserts and although the VA examiner based his opinion on the examination findings and only a review of available VA treatment records, as opposed to the entirety of the claims folder, no nexus to service was found.  Further VA examination was afforded in October 2014, and with the benefit of a complete review of the claims folder, the VA examiner concluded that the record was negative for pes planus until 2014 and that the Veteran's very mild bilateral pes planus was unrelated to her military service or any event or injury therein, noting that more than 20 years had elapsed since the Veteran's separation from active duty before the existence of pes planus was first shown.  

The Veteran's account that she had or was told she had fallen arches, blood clots and/or phlebitis in service or thereafter is within her competence.  Buchanan, Washington, supra.  However, she does not produce any evidence corroborative of her account or otherwise substantiate the theories upon which she bases her claims.  The record as developed otherwise fails to substantiate her account.  Service records are entirely negative for any relevant diagnosis and current disability involving blot clots and/ phlebitis of either lower extremity is not shown.  Moreover, service records and the medical evidence developed over many years postservice fail to identify the presence of pes planus until 2014, more than 20 years following the Veteran's last separation from service.  That significant lapse of time between the Veteran's service separation in 1991 to the point in time that pes planus is documented by the record contraindicates entitlement to the benefit sought.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to consider a veteran's entire medical history, including a lengthy period of absence of complaints]; see also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be considered in weighing the evidence].  It is also most noteworthy that no medical professional furnishes any finding or opinion linking the Veteran's current pathology to his military service. 

In all, only the Veteran's statements as to what occurred in service and the course of her claimed pes planus and vascular disorders of each leg in the years thereafter are offered in support of the claimed benefits.  Those statements are competent, but not particularly probative or persuasive when viewed in the context of all of the evidence.  The Veteran is not, in the absence of a showing of the requisite science or medical background, competent to render opinions as to medical diagnosis or etiology, as they fall beyond the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

For the reasons stated above, the Board finds that a preponderance of the competent evidence is against the claims for service connection for pes planus and blood clots and phlebitis of the lower extremities, requiring denial of such claims.  Accordingly, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001).   


ORDER

Service connection for pes planus is denied.  

Service connection for blood clots and phlebitis of the lower extremities is denied.  


REMAND

By virtue of the Court's action through its memorandum decision of June 2015, the issue of the initial rating for assignment for residuals of a left tibial fracture is again before the Board.  The Court has directed that additional medical examination and/or opinion be obtained as to the severity of that disorder and such dictates that the issue in question be remanded to accomplish the actions directed by the Court.  

In addition, the record reflects that the AOJ has not considered any pertinent VA examination and/or treatment records compiled since August 10, 2012, as reflected by the statement of the case issued in November 2012 and subsequently VA-issued decisional documents.  Those VA medical records denote complaints and/or findings pertinent to the Veteran's nasal difficulties, hearing loss, tinea, and headaches and they were compiled following the AOJ's issuance of the statement of the case in August 2012 and prior to the AOJ's recertification of the appeal in December 2014, which are deemed to be constructively of record.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA-generated documents are deemed to be constructively in the possession of VA adjudicators on the date compiled); see also Lynch v. West, 12 Vet. App. 39 (1999) (only those VA records reasonably expected to be part of the record are included); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) (failure of an agency of original jurisdiction to consider evidence which was in the VA's possession at the time of the decision, although not actually in the record before such agency, may constitute CUE, if such failure affected the outcome of the claim).  Notwithstanding the Veteran's attempted waiver of initial AOJ consideration of all VA treatment records, such is applicable only as to those compiled after appeal recertification.  Remand is thus required for AOJ consideration of all pertinent records compiled prior to and after recertification, as well as any further input needed from medical professionals and issuance of a supplemental statement of the case.  See 38 C.F.R. §§ 19.37, 20.1304 (2015).  

As indicated above in the Introduction, it is evident that the Veteran has submitted a timely notice of disagreement in September 2014 regarding a rating decision in January 2014 in which her entitlement to service connection for a traumatic brain injury was denied.  No statement of the case has to date been provided to the Veteran and remand to permit the AOJ to accomplish that task, with instructions as to what steps are needed to ensure that such appeal is perfected.  Manlincon, supra.  

Accordingly, this portion of the appeal is REMANDED for the following actions:

1.  Obtain all pertinent VA treatment records not already on file for inclusion in the Veteran's claims folder.  

2.  Per Manlincon, provide to the Veteran a statement of the case as to her timely filed notice of disagreement involving a rating decision in January 2014, denying her entitlement to service connection for a traumatic brain injury.  In addition, advise her of the necessary steps to be taken if she elects to perfect that appeal so as to ensure eventual review of that matter by the Board.  

3.  Thereafter, afford the Veteran a VA medical examination in order to ascertain the nature and severity of her service-connected residuals of a fracture of the left tibia from February 2008 to the present.  Provide to the examiner the Veteran's VA claims folder for review.  Such examination should consist of a detailed medical history, clinical evaluation, and any testing deemed necessary by the examiner.  The level of severity of such disorder from February 2008 to the present should be fully detailed.  The examination report must be based upon consideration of the veteran's prior medical history and examinations.

4.  Review the VA medical examination and treatment records compiled since August 2012 and ascertain whether additional medical examination and/or opinion, if any, is needed as to the pending claims on appeal for an initial rating for sinusitis and service connection for bilateral hearing loss, tinea pedis, and/or posttraumatic headaches.  If indicated, any needed development should then be accomplished.  

5.  Lastly, readjudicate each of the remaining issues on appeal and if any requested benefit is not granted, then furnish the Veteran a supplemental statement of the case reflecting consideration of all evidence including VA medical records compiled since August 2012, and afford her a reasonable period for a response before returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


